PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rizk, Dahlia
Application No. 16/389,770
Filed: 19 Apr 2019
For: Outerwear Garments for Use with Child Safety Seats

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c), filed November 30, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the Corrected Application Data Sheet (“ADS”), filed September 17, 2021.

The petition under 37 CFR 1.78(c) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.

In addition, the nonprovisional application claiming benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application.  

Petitioner filed an acceptable reference in an ADS and the $1050 petition fee on September 17, 2021. Petitioner filed an explanation of the delay in filing the benefit claim, the initial petition on September 17, 2021 and the renewed petition on November 30, 2021. The entire delay appears to be unintentional.



Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, accompanies this decision on petition.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt